TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 30, 2013



                                      NO. 03-10-00720-CV


                                    SideCars, Inc., Appellant

                                                 v.

The Texas Department of Insurance; Mike Geeslin, Commissioner of Texas Department of
Insurance; Collateral Protection Insurance Agency, Inc.; and HUB International Financial,
                                        Appellees




        APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment:    IT IS THEREFORE considered, adjudged and ordered that the trial court’s

judgment is in all things affirmed. It is FURTHER ordered that the appellant pay all costs

relating to this appeal, both in this Court and the court below; and that this decision be certified

below for observance.